United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
RESERVES, Sparta, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1583
Issued: November 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2013 appellant filed a timely appeal from the February 5, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation effective February 10, 2013 on the grounds that he refused an offer of suitable
work.
FACTUAL HISTORY
OWCP accepted that on August 11, 1980 appellant, then a 32-year-old aircraft repair
inspector, sustained a lifting injury which caused an acute lumbosacral strain, chronic
1

5 U.S.C. §§ 8101-8193.

lumbosacral strain and herniated L5-S1 disc with radiculopathy. It also accepted that he
sustained a sacroiliac strain due to a lifting incident on June 9, 1981. Appellant received
disability compensation on the periodic rolls. He stopped work for the employing establishment
in 1996 but continued to receive disability compensation.
In a September 20, 2010 report, Dr. Kenneth H. Yuska, a Board-certified orthopedic
surgeon serving as an OWCP referral physician, determined that appellant could work on a fulltime basis with restrictions. He listed occasionally lifting up to 30 pounds, frequently lifting up
to 15 pounds and avoiding repetitive spine flexion, squatting and kneeling.
On October 21, 2011 Dr. Daniel E. Sajdak, an attending osteopath and Board-certified
family practitioner, provided an opinion that appellant’s work-related back injury disabled him
from all work.
OWCP determined that there was a conflict in the medical opinion regarding appellant’s
ability to work. It referred appellant to Dr. Peter A. Cederberg, a Board-certified orthopedic
surgeon, for an impartial medical examination and opinion on this matter. In an April 6, 2012
report, Dr. Cederberg found that appellant could return to sedentary work on a full-time basis
with restrictions of no lifting more than 20 pounds.
On December 4, 2012 the employing establishment offered appellant a full-time job as a
military pay technician in Fort McCoy, WI. The position involved reviewing military pay
account transactions for reservists and required some physical effort, including standing,
walking, sitting and bending.2
In letters dated December 11 and 15, 2012, appellant asserted that he was unable to work
due to debilitating back pain. He argued that it was improper for the employing establishment to
offer him a job outside of his commuting area. On December 15, 2012 appellant checked a box
on a form declining the military pay technician job. He added a notation, “I am not declining the
job but I have to decline relocating.”
In a December 21, 2012 letter, OWCP advised appellant of its preliminary determination
that the military pay technician position offered by the employing establishment on December 4,
2012 was suitable. It asserted that the duties of the position were in accordance with the work
restrictions provided on April 6, 2012 by Dr. Cederberg and that the weight of the medical
evidence regarding his ability to work rested with the medical referee’s opinion. OWCP stated:
“Upon acceptance of this position, you will be paid compensation based on the
difference (if any) between the pay of the offered position and the current pay of
your position on the date of injury. You are expected to accept the position and
report to duty, or arrange for a report date, within 30 days of the date of this letter.
If you fail to accept this position, you must provide a written explanation of your
reasons within 30 days.

2

At the time, appellant’s residence was in Campbellsport, WI, about 150 miles from Fort McCoy.

2

“5 U.S.C. § 8106(c)(2) states that ‘A partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by, or secured for him
is not entitled to compensation.’ Therefore, any claimant who refuses an offer of
suitable employment (or fails to report for work when scheduled) is not entitled to
any further compensation for wage loss or schedule award.
“If you fail to report to the offered position, and fail to demonstrate that the failure
is justified, your right to compensation and schedule award will be terminated.”
In a January 7, 2013 letter, appellant stated that he was attaching a letter from Dr. Sajdak
who requested that he undergo an evaluation of his current lower back condition before he
returned to any employment, rather than relying on the evaluation obtained some 27 months
prior by Dr. Yuska. He asserted that there should also be a follow-up examination by another
attending physician before he returned to work. Appellant contended that his condition had
significantly worsened in the cold winter months and that he had been immobile or in serious
pain for several days in the last couple weeks.
In the attached January 7, 2003 letter, Dr. Sajdak stated that he was currently providing
medical care. He advised that appellant had recently experienced increased sciatic pain in his
lower back which caused mobility issues and noted, “Due to his current condition, I am
recommending he complete a disability evaluation to accurately determine his physical
limitations along with his ability to work. This evaluation should be done prior to any
employment so as to avoid the possibility of exacerbating his current condition.”
In a February 5, 2013 decision, OWCP terminated appellant’s wage-loss and schedule
award compensation effective February 10, 2013 finding that he refused an offer of suitable
work.3 It stated:
“In response to our [December 21, 2012] letter you submitted a medical report
dated [January 7, 2013] from Dr. Sajdak that continued to opine that you were not
capable of work due to sciatic pain. Pain is considered a subjective complaint and
there has been no objective medical evidence provided to support any change in
your ability to work. Dr. Sajdak is a family physician and he has not provided
sufficient medical evidence to refute the well-rationalized opinion of
Dr. Cederberg.”
LEGAL PRECEDENT
Section 8106(c)(2) of FECA provides in pertinent part, “A partially disabled employee
who ... (2) refuses or neglects to work after suitable work is offered ... is not entitled to
compensation.”4 However, to justify such termination, OWCP must show that the work offered

3

OWCP indicated that it was not terminating appellant’s medical benefits.

4

5 U.S.C. § 8106(c)(2).

3

was suitable.5 An employee who refuses or neglects to work after suitable work has been offered
to him has the burden of showing that such refusal to work was justified.6
When OWCP informs a claimant that it has determined that a given offered position is
suitable and invites him to write and give reasons for not accepting, OWCP acknowledges that its
determination is not yet final and that a reasonable explanation would justify the claimant’s refusal
of the position and result in the continuation of his compensation for disability. Certain
explanations will, of course, justify a claimant’s refusal to accept an offer of employment.
OWCP’s procedure manual itself lists a number of reasons that are considered acceptable.7 If a
claimant refuses the employment offered and provides such a reason, OWCP will consider his
refusal justified and will continue his compensation for disability.8
If a claimant chooses to respond within 30 days and gives reasons for not accepting the
offered position, OWCP must consider these reasons before it can make a final determination on
the issue of suitability. Only after it has made a final determination on the issue of suitability can
OWCP afford the claimant an opportunity to accept or refuse an offer of suitable work. Only after
it has finalized its decision on suitability can OWCP notify the claimant that refusal to accept shall
result in the termination of compensation, as the language of 5 U.S.C. § 8106(c) clearly mandates.9
OWCP’s regulations provide that OWCP shall advise the employee that it has found the
offered work to be suitable and afford the employee 30 days to accept the job or present any
reasons to counter OWCP’s finding of suitability. If the employee presents such reasons, and
OWCP determines that the reasons are unacceptable, it will notify the employee of that
determination and that he or she has 15 days in which to accept the offered work without penalty.
At that point in time, OWCP’s notification need not state the reasons for finding that the
employee’s reasons are not acceptable.10
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation effective February 10, 2013 on the grounds that he refused an offer of suitable
work.
In this case, OWCP did not afford appellant an opportunity to accept the military pay
technician position offered by the employing establishment after making a final determination
that the position was suitable. It therefore denied him a reasonable opportunity to accept the
5

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

6

20 C.F.R. § 10.124; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5 (June 2013).
8

Id.

9

See Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).

10

20 C.F.R. § 10.516.

4

offer of “suitable” work. Without such an opportunity, appellant cannot be held to have refused
an offer of suitable work within the meaning of 5 U.S.C. § 8106(c). He submitted evidence in
support of his refusal to accept the offered position within 30 days of December 21, 2012, the
date that OWCP advised appellant that he had 30 days to accept the offered position or provide
justification for not accepting it.11 On February 5, 2013 OWCP issued a decision in which it
determined that appellant had refused an offer of suitable work. It determined that the evidence
submitted by him in support of his refusal to accept the offered position was unacceptable, and in
doing so it finalized its preliminary decision on suitability. At the same instant, however, OWCP
terminated appellant’s compensation for disability, without notifying him that he had 15 days in
which to accept the offered work without penalty. Thus, it denied appellant an opportunity to
accept the position after determining it to be a suitable one.
In view of the foregoing, the Board finds that OWCP has not met its burden of justifying
termination of appellant’s compensation.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation effective February 10, 2013 on the grounds that he refused an offer of suitable
work.

11

Appellant submitted a January 7, 2013 letter and a January 7, 2013 report of Dr. Sajdak, an attending osteopath
and Board-certified family practitioner.

5

ORDER
IT IS HEREBY ORDERED THAT the February 5, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 26, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

